Dewey, J.
The case, as presented in the report of the evidence, well warranted a verdict of larceny against the defendant. Upon the facts shown, there was no intention on the part of the owner of this property to part with his property. Nor was there any actual transfer by any body. The clerk in the shop had referred the defendant to Crossman, the owner, and the owner had directly refused to sell him the pantaloons except-upon his father’s order, which was not obtained. At the second interview, the article was not sold to him by the clerk, nor delivered to him as a vendee, nor was he for a moment vested with the right of possession of it, as against Crossman. Nothing then occurred to show any such intended sale. The defendant feloniously took possession of the article, and carried it away. His falsely saying that he had made it right with Crossman, and thus preventing the clerk from interfering with his actually carrying into effect the removal from the shop of goods which he then had in his possession without right or authority, will not make the case less one of larceny. Regina v. Robins, 6 Cox C. C. 420.

Exceptions overruled